DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently, claims 1-27 are pending.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3, 21 and 22, drawn to an antibody that binds human IL-34 and comprises the HCDR1-3 of SEQ ID NO:5-7 and the LCDR1-3 of 8-10, respectively; and a pharmaceutical composition thereof; classified in A61K 2039/505.
II.	Claims 4-6, drawn to an antibody that binds human IL-34 and comprises the HCDR1-3 of SEQ ID NO:15-17 and the LCDR1-3 of 8-10, respectively; classified in A61K 2039/505.
III.	Claims 7-9, drawn to an antibody that binds human IL-34 and comprises the HCDR1-3 of SEQ ID NO:23-25 and the LCDR1-3 of 26-28, respectively; classified in A61K 2039/505.
IV.	Claims 10-20, drawn to a nucleic acid encoding a heavy or light chain of the antibody to hIL-34, vector comprising the nucleic acid, a host cell thereof, and a process of recombinantly producing the antibody, classified in C12N 15/09.
		V.	Claims 23-25, drawn to a method of treating an immune-mediated disease with the antibody of group I, classified in A61K 2039/505.
		VI.	Claims 26 and 27, drawn to a method of determining the hIL-34 level in a bodily fluid with the antibody of group II, classified in G01N 33/577.
The inventions are distinct, each from the other because:
The antibodies of Inventions I-III are distinct each from each other because they are distinct chemical entities with different sequence structures.  Thus, non-coextensive searches would be required for all three antibodies, which would constitute undue burden.  
Although the antibodies of Inventions I-III are related to the nucleic acids of Invention IV by virtue of encoding same, they are distinct inventions because they are physically and functionally distinct chemical entities, and the antibodies can be made by another and materially different process, such as by peptide synthesis.  
Invention I is related to Invention V as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the immune-mediated disease can be treated with other therapeutic agents or therapies, and the antibody as claimed may be used for purification of the hIL-34 polypeptide.
	Inventions II and III are distinct and unrelated to the method of invention V, wherein the antibodies of Inventions II and III can be neither made by nor used in the method of Invention V, and wherein each does not require the other.
Invention II is related to Invention VI as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the immune-mediated disease can be treated with other therapeutic agents or therapies, and the antibody as claimed may be used for purification of the hIL-34 polypeptide.
	Inventions I and III are distinct and unrelated to the method of invention VI, wherein the antibodies of Inventions I and III can be neither made by nor used in the method of Invention VI, and wherein each does not require the other.
Inventions V and VI are drawn to independent methods, wherein each of the methods has different process steps, different active agents, different starting and ending points, and is for a different purpose, such that they require separate/non-coextensive searches.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

2.	Furthermore, if either Invention IV or V set forth above is elected, further restriction is required under 35 U.S.C. 121:
A. 	If Invention IV set forth above is elected, applicant is required to further elect one set of nucleic acids that encode one specific monoclonal antibody by their SEQ ID NOs from those recited in claims 10 and 12-18, for example (and/or the SEQ ID NOs of the encoded antibody). 
The inventions are distinct, each from the other because of the following reasons:
Although there are no provisions under the section for "Relationship of Inventions" in M.P.E.P. § 806.05 for inventive groups that are directed to different products, restriction is deemed to be proper because these products constitute patentably distinct inventions for the following reasons.  Each set of SEQ ID NOs represents a group of unique and separately patentable sequences, requiring a unique search of the prior art.  Searching all sets of the sequences in a single patent application would constitute an undue search burden on the examiner and the USPTO's resources because of the non-coextensive nature of these searches. 

B. 	If Invention V set forth above is elected, applicant is required to further elect one specific disease or condition from those recited in claims 24 and 25. 
The inventions are distinct, each from the other because of the following reasons:
The diseases and conditions recited in claims 24 and 25 have distinct pathologies, clinical manifestations, and outcomes, involve distinct patient populations, and require different therapies.  Therefore, non-coextensive searches are required for the methods of treating these diseases and conditions, which would constitute undue burden.  
 
Because these inventions are distinct for the reasons given above, and require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention from Groups I-VI, and an election of the invention from Group A or B (if applicable) to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention.  Applicant is advised that neither I-VI nor A or B is species election requirement; rather, each of I-VI and A and B is a restriction requirement.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Advisory Information	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/4/22